Citation Nr: 0512025	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
de Quervain's disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied a rating in excess of 20 percent for bilateral 
de Quervain's disease.  In February 2005, the veteran 
testified at a Board videoconference hearing.  


FINDINGS OF FACT

The veteran's bilateral de Quervain's disease is manifested 
by some limitation of motion in the wrists, with subjective 
complaints of pain, stiffness, and swelling, but no 
indication of ankylosis of either wrist.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent for bilateral de 
Quervain's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951(b), 4.25, 4.71a, 
Diagnostic Codes 5003, 5024, 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In August 2001, April 2002, 
and October 2004 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letters also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, 
the veteran has been afforded two VA medical examinations in 
connection with this claim.  The examination reports provide 
the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records show that he complained 
of pain in the left wrist joint.  In February 1970, following 
his separation from service, the veteran submitted a claim of 
service connection for a disability manifested by stiffness 
in the left wrist.  

At a VA medical examination in May 1970, the veteran 
complained of stiffness, swelling, and tenderness in the 
wrists.  The diagnosis was bilateral de Quervain's disease, 
mild.  

In a May 1970 rating decision, the RO granted service 
connection for bilateral de Quervain's disease and assigned 
an initial 20 percent rating under Diagnostic Codes 5024, 
5003, effective February 8, 1970.  This 20 percent rating has 
remained in effect to date; thus, it is protected from 
reduction.  38 C.F.R. 3.951(b) (2004).

In May 2001, the veteran submitted a claim of entitlement to 
an increased rating for his service-connected disability.  In 
connection with his claim, the RO obtained VA clinical 
records, dated from December 2000 to April 2002.  In 
pertinent part, these records show that at an August 2001 
psychiatric evaluation, the veteran reported that his wrists 
were disabled from military service.  The remaining records 
are negative for complaints or abnormalities pertaining to 
the wrists.  

The veteran was afforded a VA medical examination in October 
2002, at which he complained of episodes of aching pain 
involving the dorsal and radial aspects of both wrists.  The 
veteran indicated that such episodes occurred approximately 
once monthly and lasted for a few days.  He indicated that 
the episodes were brought on by vigorous use of hand tools, 
bowling, or repetitive lifting of weights heavier than 20 
pounds.  He indicated that he had full range of motion of 
both wrists without pain and normal sensation in both hands, 
although he felt that there was some weakness.  He indicated 
that he took no medication and used no braces and that his 
disability did not limit his work or activities of daily 
living.  Examination revealed that the veteran's hands were 
normal with no anatomical defects.  He was able to grasp 
objects without difficulty.  The veteran had 100 percent 
normal, easy range of motion of the fingers, wrists, hands, 
and thumbs.  He had normal skin wear patterns, normal 
sensation, and no muscle wasting.  The wrists exhibited 100 
percent normal, pain-free range of motion.  The veteran had 
normal dexterity and strength in the hands.  The examiner 
indicated that there was no increased limitation of motion or 
joint function as a result of flare-ups.  X-ray studies of 
the wrists were normal.  The diagnosis was episodic bilateral 
wrist pain, occurring approximately one time per month 
lasting for as long as two days without any neurologic or 
mechanical deficit or objective abnormality.  

In an October 2003 statement, the veteran indicated that 
working a 40 hour week now generated significantly more 
discomfort in his wrists than it had 10 years ago.  As a 
result, he indicated that he had decided to work part time.  
He also indicated that his bilateral wrist disability 
affected his daily life.  

In pertinent part, additional VA clinical records, dated from 
August 2001 to December 2004, show that in September 2003, 
the veteran requested medication for intermittent bilateral 
wrist pain precipitated by physical work using his hands.  
Examination showed no swelling or erythema and there was good 
flexion and extension.  The assessment was arthralgia of the 
wrist joints.  

In a December 2004 statement, the veteran's former spouse 
indicated that during her marriage to the veteran from 1979 
to 1999, he experienced stiffness and swelling in his wrists.  
She indicated that his symptoms were initially mild, but that 
they became progressively worse by the end of their marriage, 
particularly if the veteran engaged in sport or physical 
labor with his hands.  

The veteran again underwent VA medical examination in 
December 2004.  He reported daily pain in his wrists which he 
rated as a 1 or 2 on a pain scale of 1 to 10.  He indicated 
that his pain occasionally increased to an 8 or 9 with 
activities such as bowling.  The veteran indicated such 
flare-ups occurred 2 to 3 times monthly and lasted one to 5 
hours.  He indicated that he took Sulindac as needed which 
relieved his pain right away.  Examination revealed that the 
veteran was right hand dominant.  He did not show any 
symptoms of pain, fatigue or weakness during repetitive 
motion, although there was decreased range of motion.  There 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
motion, or guarding of movement.  The veteran had normal 
range of motion of the wrists.  Bilateral wrist dorsiflexion 
or extension was from zero to 45 degrees.  Right palmar 
flexion was from zero to 40 degrees and left palmar flexion 
was from zero to 55 degrees.  Bilateral radial deviation was 
from zero to 14 degrees and bilateral ulnar deviation was 
from zero to 36 degrees.  X-ray studies of both wrists 
revealed minimal radioscaphoid osteoarthritis on the left, 
but were otherwise normal.  The diagnosis was bilateral wrist 
tendonitis.  

In February 2005, the veteran testified at a Board 
videoconference hearing.  He stated that his bilateral wrist 
disability had become more severe since his separation from 
service.  He indicated that he could no longer bowl, play 
table tennis, or perform certain types of work, as he was 
once able to do as a younger man.  He indicated that he had 
decreased grip strength, as well as aching and stiffness in 
his wrists.  He indicated that his symptoms were aggravated 
by certain activities and relieved with medication.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that a claimant may not be compensated twice 
for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

III.  Analysis

The veteran seeks a rating in excess of 20 percent for his 
service-connected bilateral de Quervain's disease.  

The Rating Schedule does not have a specific diagnostic code 
for de Quervain's disease.  In such cases, the disability 
shall be evaluated by analogy to a closely related disease in 
which the functions affected and anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  In this case, the RO has evaluated the veteran's de 
Quervain's disease by analogy to tenosynovitis.  

Under 38 C.F.R. § 4.71a, Diagnostic 5024, tenosynovitis shall 
be rated based on limitation of motion of the affected part, 
as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level of 
impairment.  38 C.F.R. § 4.69.  In this case, the record 
reveals that the veteran is right handed.

Limitation of motion of the wrist is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  A 10 percent rating is 
warranted for limitation of motion of the wrist (major or 
minor), such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  That is 
the highest schedular disability rating available under that 
Diagnostic Code.  Thus, even if the veteran's right and left 
wrist disabilities were separately rated, it would not result 
in a combined rating in excess of 20 percent under this 
provision.  See 38 C.F.R. § 4.25 (2004).  

Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214; however, that provision requires the 
presence of ankylosis, a manifestation not present in the 
veteran's case.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Because the veteran is able to 
move both wrists, a rating in excess of 20 percent is not 
warranted for bilateral de Quervain's disease under 
Diagnostic Code 5214.  

Although there are other diagnostic codes that potentially 
relate to impairment of the wrist, after reviewing these 
alternative provisions, the Board can find no basis on which 
to assign an increased rating for the veteran's bilateral 
wrist disability.  For example, there is no evidence of 
peripheral nerve impairment so as to warrant application of 
Code 8515.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  A review of the record, 
however, shows that there are no additional factors which 
would restrict motion to such an extent that the criteria for 
an increased rating would be justified.  Regardless, because 
the veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider 38 
C.F.R. § 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected bilateral wrist disability.  
The evidence does not show, however, that there is such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  Rather, the record shows that the veteran has 
not been hospitalized for treatment of his wrist 
disabilities.  In addition, although he reports that he now 
works part time due to his bilateral wrist disability, the 
record does not show that he has any symptoms outside of the 
rating criteria for which he is not being compensated.  It 
must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for further action under 38 C.F.R. § 
3.321(b)(1).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 20 percent for bilateral 
de Quervain's disease.  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
de Quervain's disease is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


